DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/29/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 5-8 and 19 have been amended.   Claims 4, 10 and 18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kravetz (Registration No. 35,230) on April 2, 2021.

The application has been amended as follows: 

1. 	A motor comprising: 
a rotor; and 
a stator including: 
a plurality of split cores arranged in a closed annular shape, each split core of the plurality of split cores including a tooth around which a respective wire is wound; 

a deflection reducer formed on adjacent split cores and configured to secure the respective wire between adjacent split cores and to reduce a deflection of the respective wire between adjacent split cores when the spacing distance between adjacent split cores is reduced, 
wherein the connector comprises a sliding groove formed along a linear movement direction of an adjacent connector and a slider configured to move along a sliding groove of an adjacent connector,
wherein the deflection reducer comprises a pair of engaging portions on which the respective wire is secured, 
wherein a distance between the pair of engaging portions changes as the spacing distance between the adjacent split cores changes,
wherein a first engaging portion of the pair of engaging portions is located above a second engaging portion of the pair of engaging portions,
wherein the respective wire passes between the pair of engaging portions from an upper side of the first engaging portion and is secured on a lower side of the second engaging portion,
wherein the pair of engaging portions protrude outward from each insulator of the plurality of insulators in the circumferential direction of the stator, and 
wherein in a reduced diameter state in which the spacing distance between the adjacent split cores is minimized, the pair of engaging portions contact circumferential ends of adjacent insulators to prevent the adjacent insulators from being displaced in a radial direction of the stator.

5. The motor of claim 1, wherein the connector comprises: 
a flange extending in a radial direction from each insulator of the plurality of insulators and in the circumferential direction of the stator and having a first end portion at a lower level than a second end portion opposite the first end portion, wherein: 
the sliding groove is formed in the first end portion; and 
the slider protrudes from the second end portion.

11. Cancelled.

13 Cancelled.

19. A motor comprising: 
a rotor; and 
a stator including: 
a first split core including a first tooth; 
a second split core including a second tooth; 
a first insulator disposed on the first split core and configured to insulate the first split core from a first wire wound around the first insulator and the first split core, and including a first connector; 

a deflection reducer formed on the first split core and the second split core and configured to secure a third wire between the first split core and the second split core and to reduce a deflection of the third wire between the first split core and the second split core when a spacing distance between the first split core and the second split core is reduced, 
wherein the first connector is configured to be connected to the second connector in an adjustable manner such that the spacing distance between the first split core and the second split core is adjustable while the first connector is connected to the second connector in a closed annular shape by moving at least one of the first connector and the second connector in a circumferential direction of the stator, thereby making adjustable an area occupied by the first wire and the second wire to thereby change a diameter of the closed annular shape, [[and]]
wherein the first connector comprises a sliding groove formed along a linear movement direction of the second connector and the second connector comprises a slider configured to move along the sliding groove of the first connector,
wherein the deflection reducer comprises a pair of engaging portions on which the third wire is secured, 
wherein a distance between the pair of engaging portions changes as the spacing distance between the first split core and the second split core changes, 
wherein a first engaging portion of the pair of engaging portions is located above a second engaging portion of the pair of engaging portions,
wherein the third wire passes between the pair of engaging portions from an upper side of the first engaging portion and is secured on a lower side of the second engaging portion,
wherein the pair of engaging portions protrude outward from each of the first insulator and the second insulator in the circumferential direction of the stator, and 
wherein in a reduced diameter state in which the spacing distance between the first split core and the second split core is minimized, the pair of engaging portions contact circumferential ends of the first insulator and the second insulator to prevent the first insulator and the second insulator from being displaced in a radial direction of the stator.

Allowable Subject Matter
Claims 1-3, 5-9, 12, 14-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the limitation “the deflection reducer comprises a pair of engaging portions” that “contact circumferential ends of the first insulator and the second insulator to prevent the first insulator and the second insulator from being displaced in a radial direction of the stator” recited in claim 19 and the analogous feature recited in claim 1 which is not found in the prior art references in combination with the other elements recited in all the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832